Case 1:19-cr-00003-SPW Document 43 Filed 09/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

CR 19-00003-BLG-SPW
Plaintiff,

ORDER
VS.

JESUS BAUTISTA-ARREDONDO,

Defendant.

 

 

For the reasons stated on the record, JESUS BAUTISTA-ARREDONDO is
hereby released from the custody of the U.S. Marshals Service and remanded to the

custody of the Bureau of Immigration and Customs Enforcement.

DATED this 8" day of September, 2020.

   

AN P. WATTERS
U.S. DISTRICT JUDGE
